Tlie opinion of tlio Court was delivered by
Watkins, J.
This is a direct action instituted by the surviving widow in community, and natural tutrix of the minor heirs of J. P. Oliapron, deceased, possessing powers of administration, against a former administrator and the sureties on his bond, for moneys alleged to have been collected for tlie account of said succession, and never paid to its representatives.
Said administrator is alleged to have been discharged from his trust, at the suit of oue of his sureties, for acts of maladministration.
The defendants filed, in the first instance, an exception to the prematurity of the suit, based on the ground that no fined account of the administrator’s gestión had been filed, an dthis having been overruled, they filed an answer, pleading the general issue.
After the trial had commenced, and the greater part of the evidence had been introduced, they filed an exception of no cause of action, which seems to have been grounded, also, upon the absence of a final account. At the conclusion of the administration of proof, they filed a plea of res judie'ata, predicated upon a judgment homologating the account of the administrator.
In effect, defendants pleaded no cause of action, because no final account was ever filed; and, in the alternative they plead res judicata as to the plaintiffs’ demands, if the account filed was a final one.
*488Tlie judgment substantially overrules tlie plea of res judicata, sustains tlie exception of no cause of action, and dismisses plaintiffs’ suit; and tlicy have appealed.
The simple question for consideration is, whether the administrator had filed a final account of his dealings with the succession he represented.
The following averment is found in plaintiffs’ petition, viz :
“ That the inventory of the property of said succession, duly approved and homologated by this court, shows, besides immovables, the following property to belong to said succession, viz: $5273 15 in the hands of J. J. Fernandez in New Orleans; a note of Agolie Chapron for $1375, and a claim against her for $200. That all of said property was community property, and petitioner was and is entitled to one-half thereof in full ownership, and to the possession and usufruct of the other half inherited by the said children, as heirs aforesaid. That said Floury Chapron, as administrator, collected said sums * * * aggregating $0848 15. That said Chapron has never paid said moneys, nor any part thereof, to said succession, or to petitioner, but, on the contrary, in gross violation of his duties as such administrator, has wrongfully and illegally retained said moneys, and appropriated the same to 1ns own individual use.”
The substance of these averments is, that the administrator received, and converted said moneys while in office, and failed to pay over, or account for the same, on his destitution.
The record shows that the administrator, in response to a rule taken by one of his sureties, filed an account of his administration, during the years 1881, 1882, 1883 and 1884. This was accompanied by a memorandum, showing the total amount of succession funds administered upon, but the accounts themselves merely make a resumé of collections and disbursements during the pendency of tlie administration. They do not appear, or purport to show the balance of funds in the hands of the administrator, or to account for all of the effects of the succession he administered.
Hence neither the averments of the petition, nor the proof adduced on the trial, disclose a state of facts on which a final settlement can be made, or a final judgment rendered.
We are of opinion that plaintiffs have mistaken their remedy. Their piroper action was one for an account.
In Lay vs. Succession of O’Neal, 27 Ann. 643, it was said: '‘We think the exception should have been sustained. Instead of following the plain provisions of Article 998, of the Code of Practice, and calling *489upon tlic executrix of tlie deceased to file an account of tlie tutorship'of O’Neal, and by opposition to the account raised issues involving its correctness, and then having the various matters in contestation, in their regular order, duly and regularly proceeded with and determined, and the tutor’s liability, if any, definitely fixed by final judgment of the probate court, tlie plaintiffs bring this suit against the succession of O’Neal for au arbitrary amount which they fix themselves as the indebtedness of tlie tutor, and pray judgment for that sum. * * We regard tlie proceeding in this case as irregular, and not in conformity with law, and conclude that it cannot be maintained.”
In Granger vs. Reed, 36 Ann. 845, suit was for tlie recovery from a defunct administrator of certain funds be bad collected aud retained, and this court said:
“ This consideration fairly illustrates tlie wisdom of the rule of jurisprudence which prescribes that in such cases tlie action should not be for a moneyed judgment against an unfaithful administrator, but it should be for an account.” Galliard vs. Bordelon, 35 Ann. 390; Pickett vs. Gilmer, 32 Ann. 997.
These opinions are in keeping with tlie provisions of the Civil Code Revised Statutes and previous opinions.
Until the affairs of the succession have been liquidated and ascertained by a final account, duly homologated, showing the net balance in tlie bands of the administrator, there is no proof, sucli as the surety on the administrator’s bond lias a right to require, of a breach liaviug been made in the conditions thereof, which is a condition precedent to tlie judicial enforcement of the surety’s liability. R. C. O. 3966; Wilson vs. Murrett, 6 R. 68; Hodges Heirs vs. Durnford, 1 N. S. 126; McMicken vs. Millaudon, 2 La. 184; Flint vs. Willis, 4 La. 537; Philps vs. Sawyer, 7 Ann. 551; Tessier vs. Little, 26 Ann. 603.
Judgment affirmed.